Citation Nr: 1610856	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-05 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an effective date prior to October 26, 2005, for the award of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) with alcohol dependence.



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On June 19, 2002, the Veteran filed an original claim of service connection for a psychiatric disorder; a May 2003 rating decision denied the claim; he initiated, but did not perfect, an appeal of this decision, and it became final.

2.  On October 26, 2005, the Veteran filed a petition to reopen the claim of service connection for a psychiatric disorder; a July 2006 rating decision denied the claim; he appealed this decision to the Board; a July 2009 Board decision determined that new and material evidence had not been received to reopen the claim; he appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in July 2010, the Court issued an order that vacated the July 2009 Board decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a July 2010 Joint Motion for Remand (Joint Motion) by the parties.

3.  In April 2011, unit history records for the Veteran (not previously in the record) were associated with the record; they included information corroborating his alleged stressors in service, and existed (and were of record) at the time of the May 2003 rating decision that denied the Veteran's original claim of service connection for a psychiatric disability.

4.  A June 2011 Board decision determined that new and material evidence had been received to reopen the claim of service connection for a psychiatric disorder, and granted service connection for such disorder on de novo review; a July 2011 rating decision implemented the award of service connection for PTSD with alcohol dependence, rated 100 percent, effective October 26, 2005 (the date of the claim to reopen).


CONCLUSION OF LAW

An earlier effective date of June 19, 2002 is warranted for the award of service connection for a psychiatric disorder to include PTSD with alcohol dependence.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the July 2011 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award, and readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of service connection for a psychiatric disorder, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

At any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

On June 19, 2002, the Veteran filed an original claim of service connection for a psychiatric disorder; a May 2003 rating decision denied the claim.  He initiated, but did not perfect, an appeal of that decision, and it became final.

On October 26, 2005, the Veteran filed a petition to reopen the claim of service connection for a psychiatric disorder, and a July 2006 rating decision denied the claim.  He appealed this decision to the Board, and a July 2009 Board decision determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disorder.  He appealed that decision to the Court, and in July 2010, the Court issued an order that vacated the July 2009 Board decision and remanded the matter for readjudication consistent with instructions outlined in a July 2010 Joint Motion by the parties.

In April 2011, unit history records for the Veteran were associated with his VA record.  These service records were not previously in the record and included information corroborating the Veteran's alleged stressors in service; they were in existence (and of record) at the time of the May 2003 rating decision that denied the Veteran's original claim for acquired psychiatric disorder.

A June 2011 Board decision determined that new and material evidence had been received; reopened the claim of service connection for a psychiatric disorder; and then granted service connection for such disability on de novo review (in part based on the stressor-corroborating information in the unit history records submitted).  A July 2011 rating decision implemented the Board's grant of service connection for a psychiatric disorder, to include PTSD with alcohol dependence, and assigned a 100 percent rating, effective October 26, 2005.

[The Board's June 2011 decision should have applied 38 C.F.R. § 3.156(c), which would have eliminated the need to reopen the claim with new and material evidence and would have allowed the Board to conduct de novo review and grant the claim outright.  Nevertheless, the June 2011 Board decision did not assign the effective date for its award of service connection; rather, it was the RO that assigned the effective date for the award in the July 2011 rating decision.  The effective date issue now on appeal is a downstream issue from the implementation of the Board's award of service connection in a July 2011 rating decision, and the Board's current interpretation of the law under 38 C.F.R. § 3.156(c) does not disturb the finding critical in the June 2011 Board decision (i.e., that the newly submitted service records warranted de novo review ultimately); the Veteran is not prejudiced by this interpretation.]

In accordance with 38 C.F.R. § 3.156(c)(3), because VA received (in April 2011) relevant official service department records that existed and had not been associated with the record when VA first decided the claim (in May 2003), and because the ultimate award of service connection for a psychiatric disorder to include PTSD with alcohol dependence was based on those service records, the effective date shall be either the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Because the Veteran's service records corroborate that he was exposed to stressor events during service, the latter of the two dates will be the date VA received the previously decided claim, June 19, 2002.  [In January 2016 argument, the Veteran's attorney requested an earlier effective date of June 12, 2002 for the award.  While the Veteran's original claim for service connection is dated June 12, 2002, a tab on the document (now in electronic format) notes that the claim was not received by VA until June 19, 2002, and the May 2003 rating decision also lists that document as received by VA on June 19, 2002.  The Board observes that this technical distinction is monetarily insignificant, as compensation is payable from the first day of the month following the receipt of a claim.]

Accordingly, the Board finds that an earlier effective date of June 19, 2002, but no earlier, is warranted for the award of service connection for a psychiatric disorder to include PTSD with alcohol dependence.


ORDER

An [earlier] effective date of June 19, 2002, is granted for the award of service connection for a psychiatric disorder to include PTSD with alcohol dependence, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


